5DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
2.	Claims 13-26, 29 and 31-33 are pending.
	Claims 26-31 are withdrawn from consideration as being drawn to non-elected inventions.
	Claims 27, 28 and 30 have been cancelled.
	Claims 13, 15-18, 20, 24, 26, 29 and 31 have been amended.
	Claims 32 and 33 have been added.
	Claims 13-25, 32 and 33 are examined on the merits with species c. a method of detecting or quantifying colorectal cancer stem cells comprising contacting a sample comprising said cells with a lectin that binds fucose 1-2 galactose with an additional step of contacting the sample with an anti-OCT4 antibody and a lectin that binds to the T antigen.




Withdrawn Objections
Specification
3.	The title of the invention is now descriptive, see Amendments to the Specification submitted January 13, 2021.  
Claim Objections
4.	Claims 15-17 and 20 are no longer objected to because:  
	a. claims 15, 16 and 20 end with a period; and 
b. claim 17, line 1 no longer recites “stepa”.  The term has been replaced with the correct word, steps. 
Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 112
5.	The rejection of claims 13, 14 and 16-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn because Applicants have successfully argued “the person skilled in the art,…would know which lectins are capable of binding fucose  1-2galactose, and which lectins would bind the T-antigen”, see Remarks submitted January 13, 2021, page 12.

6.	The rejection of claims 13-25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of Applicants’ amendment to claim 13, see Amendments to the Claims submitted January 13, 2021, page 3.
Claim Rejections - 35 USC § 102
7.	The rejection of claim(s) 13-15, 19, 20, 22, 23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh-Wilson et al., US 2014/0323699 A1 (published October 30, 2014) has been withdrawn in light of the amendment to claim 13, see Amendments to claims submitted January 13, 2021.
	Double Patenting
8.	The provisional rejection of claims 13-15 and 18-25 on the grounds of nonstatutory double patenting as being unpatentable over claims 19-22 and 31-34 of copending Application No. 15/780,724 (filed June 1, 2018) is withdrawn in light of Applicants’ submission of a terminal disclaimer and its subsequent approval. 










New and Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Applicants’ arguments were directed only to the lectin and not the unknown labelling agent, which was of record in the first action on the merits (FAOM) mailed September 18, 2020, see January 13, 2021. This agent has not been identified except in claim 16. Claim 15 continues to read on molecules/ compounds that are unknown, not identified and Applicants have not evidenced support for the breath of molecules that read on the unknown labelling agent. As stated in the rejection set forth in the FAOM, “unnamed labelling agents, …capable of binding designated targets are not described, nor does the Specification evidence support for the broad class of unnamed labelling agents…”, see bridging sentence of pages 4 and 5; and page 8, 2nd paragraph. The rejection is maintained for the reasons of record and herein.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims read on a method of detecting or quantifying colorectal cancer stem cells comprising contacting a sample with a lectin that binds fucose 1-2 galactose and the T antigen. Claim 15 continues to cite unnamed labelling agents capable of binding designated targets not described, nor does the Specification evidence support for the broad class of unnamed labelling agents.  The written description in this instant case does not set forth the plethora of agents capable of binding colorectal cancer stem cells, which are required in the claims.  

    	“A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.
Vas-Cath Inc. V Mahurkar, 19 U5PQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 115).
The skilled artisan cannot envision the detailed structure of the encompassed lectins and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it. The polypeptide itself is required. See Fiers v. Revel, 25 U5PQ 2d 1601 at 1606 (CAFC1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts. 18 U5PQ2d 1016.
In The Reagents of the University of California v. Eli Lilly (43 U5PQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus. At section B(l), the court states that "An adequate written description of a DNA...'requires a precise definition, such as by structure, formula, chemical name, or physical properties', not a mere wish or plan for obtaining the claimed chemical invention".
At the time the application was filed Applicants do not seem to be in possession of labelling agents required for the claimed assays. Applicants did not have possession of the breadth of these labelling agents. 
    	There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of lectins essential to the claimed invention to demonstrate possession that fulfill the requirements of a structure-function relationships of written description. Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).
     	“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 
Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted.
    	To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
   	The instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus and/or structural common to the members of the genus so the one of skill in the art can visualize or recognize the members of the genus. 
    	Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
    	An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
     	Here, Applicants’ claim includes at least one labelling agent that encompasses various structural, reactivities, specificities and functional attributes to fulfill the requirements of a structure-function relationships of written description, but does not describe the structure-identifying information about the labelling agents, nor describe a representative number of .
    	A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit the implied functional property of binding. 
The specification does not evidence the possession of all labelling binding agents that are undefined and uncharacterized falling within the potentially large genus to establish possession. Consequently, Applicant was not in possession of the instant claimed invention. See University of California v. Eli Lilly and Co. 43 U5PQ2d 1398.
The full breadth of the claims do not meet the written description provision of 35 U.S.C. 112, first paragraph.


11.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 1-2 galactose, Jacalin, and ABA or ACA, in a molar ratio of 625 to 12500: 16 to 320:1 to 20”.  It is not clear if a semi colon should be between a set of two numbers.  It is not clear if a set of number corresponds to one mixture respectively.  Accordingly, the metes and bounds cannot be determined.



Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The rejection of claims 13-25 and new claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh-Wilson et al., US 2014/0323699 A1 (published October 30, 2014), and further in view of Zhou et al., (Oncology Letters 10(2):691-696, published online May 
	Applicants assert primary reference, Hsieh-Wilson teaches away from the claimed invention and “…is substantially different from [claimed] method”, while also submitting “Hsieh-Wilson might disclose, among other elements, a method for detecting colon cancer cells expressing a fucose--1-2 galactose motif”, see Remarks submitted January 13, 2021, page 14, bulleted paragraph; and page 18.  Applicants robustly argue Hsieh-Wilson teaches a distinct assay, a novel chemoenzymatic strategy, does not teach the use of a lectin to detect or quantify colorectal cancer cells and of the opinion some of the teachings are “…a non-working comparative example”, see page 14; page 15; and page 18.
	Applicants address the secondary references by asserting “…the examiner’s combination of Hsieh-Wilson, in view of Zhou, and Yang, the Applicant, …is of the opinion that Hsieh-Wilson is not a suitable starting point for the assessment of obviousness, as this document is evidently not closely related to the present invention”, see page 19, 1st paragraph.     
	Applicants conclude arguments stating they have “… surprisingly found that the method of the present invention, using a mixture of lectins, allows for the selective detection or quantification of stem cells, even in the presence of other cells, such as non-stem cancerous cells” and point out Figures 8 and 10, which reportedly are in color and annexed to Remarks submitted January 13, 2021, see page 19.  Applicants note each figure sets forth unexpected findings, wherein the mixture of lectins surprisingly allows for selective detection of colorectal cancer stem cells, which correlates with tumor progression status. Moreover, Applicants state Patient I had a low amount of CSCs, indicative of a good prognosis, while Patient II has a poor 
	Foremost, primary reference, Hsieh-Wilson does not fail in its teachings of detecting disaccharide motif, fucose alpha 1-2 galactose within a biological sample including bodily fluids, samples including whole cells from tumors, as well as tumor biopsies, see last sentence in section 0010;  sections 0079; and section 0116.  While Applicants state there was a failure of UEA1 lectin to detect synapsin I that does not preclude the UEA1 lectin will not detect a different and distinct target cell that expresses fucose alpha 1-2 galactose.  Applicants have not presented any scientific evidence teaching this lectin would not detect colorectal stem cells within seemingly the same samples as implemented in their own experimental design.  Applicants are simply of the opinion, see Remarks, page 15, 1st bulleted paragraph.   The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the Applicant.
	The Figures accompanying the Remarks were not viewed in color. They were still in black and white.  Notwithstanding, they were reviewed and considered, as well as corresponding Example 3 beginning on page 43 of the Specification.  According to information on pages 43 and 44, the samples were taken from colon tumors at different stages of colorectal cancer, however the Figures seem to set forth only stage I and stage II colorectal cancer. Notwithstanding, with 
Applicant has not established any differences between the claimed invention and the prior art.  The results presented in Applicants’ Remarks are not unexpected, unobvious, and of statistical and practical significance. Accordingly, the rejection is maintained and made for the reasons of record, set forth herein.
Hsieh-Wilson teaches a method of detecting colon cancer cells expressing a disaccharide motif fucose alpha 1-2 galactose, see section 0010 bridging pages 3 and 4; and page 16, section 0116.  It would naturally flow that colorectal cancer stems cells would be detected.  Cells expressing the said disaccharide would be identified. Biological samples including tissue samples, bodily fluid samples and tumor samples are contacted to detect and/or label target glycan, see page 11, section 0079. Detection of the dissacharide motif may involve a labeling agent and/or detecting agent including fluorophores, horseradish peroxidase or other moieties or compound able to emit a detectable signal, see page 5, sections 0029 and 0032; page 11, sections 0076-0080; and page 16, section 0118 and 0119.  The detection agent can be biotinylated, see page 11, sections 0076-0078 and 0080.
	Hsieh-Wilson teaches several methods for quantification of glyco-conjugates containing the fucose alpha 1-2 galactose motif including mass spectrometry, see page 6, section 0040; page 11, section 0073; and page 22, sections 0165-0172. UEAI lectin was used to detect the dissacharide motif, see page 5, section 0025; and page 20, sections 0150 and 0151.
Amaranthus caudatus (ACA), Agaricus bisporus (ABA) and Jacalin or a mixture of lectins set forth in new claims 32 and 33 at a molar ratio of 625 to 12500: 16 to 320:1 to 20.
	However, Zhou teaches “primary [colorectal cancer] (CRC) tissues, matched non-tumor tissues and benign polyp tissues, representing different stages of carcinogenesis were obtained…” and assayed for Oct-4 expression was analyzed…flow cytometry [FCM] analysis and immunohistochemistry [ICH]”, see Abstract on page 691; page 692, Patients and specimens section; and page 694.  “Formalin-ﬁxed paraffin-embedded tissue sections…were incubated with primary mouse monoclonal antibody to human Oct-4…”, see page 693, FCM and IHC…sections. The “sections were incubated for 30 min with the secondary antibody (peroxidase goat anti-mouse IgG…3,3′-diaminobenzidine was used as the chromogen. Slides were counter-stained with hematoxylin for 1 min.”, see page 693, section IHC section and Figure 2.  
	Furthermore, Yang teaches  biological samples can be assayed for the T antigen that have the ability to bind several lectins, including Jacalin, Arachis hypogaea (PNA), Psophocarpus tetragonolobus, winged (PTA) Lectin II (PTL II) and Amaranthus Caudatus Lectin (ACA) for colon cancer disease detection, see page 8, section 0111 and 0112; and pages 13-16.  Yang also teaches lectins ACA and ABA, page 15, 8th cited lectin; page 16, 1st cited lectin; and page 19, line 1. Yang teaches a variety of detecting methods, as well as notes mixtures of  lectins may applied to assay the samples, see page 2, sections 0038 and 0039; page 4, sections 0064-0073; and page 7, sections 0096 and 0097.  One of ordinary skill in the art would easily arrive at designated 

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

flexible schedule, however she can generally be reached between the hours, 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



20 March 2021
/Alana Harris Dent/
Primary Examiner, Art Unit 1643